—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered May 4, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The court properly admitted evidence of defendant’s hand movements towards his mouth area at the time of his arrest. This evidence, from which it could be inferred that defendant was attempting to destroy evidence by swallowing it, completed the narrative of the crime and was probative of defendant’s consciousness of guilt (see, People v Till, 87 NY2d 835, 837; People v Yazum, 13 NY2d 302, 304).
Contrary to defendant’s argument, there was legally sufficient evidence to support the possession charge. The evidence warranted the conclusion that, as part of the criminal enterprise in which defendant engaged along with the codefendant, defendant was in constructive possession of the drugs found in the immediate area of the sale (see, People v Morgan, 259 AD2d 413, lv denied 93 NY2d 1023).
We have considered and rejected defendant’s remaining claims. Concur — Tom, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.